              Case 18-19441-EPK
Case 9:19-cv-80351-RLR   Document Doc
                                  44 1538
                                      EnteredFiled 02/06/20
                                              on FLSD   DocketPage 1 of 6 Page 1 of 6
                                                               02/06/2020
                Case: 19-11402 Date Filed: 02/06/2020 Page: 1 of 1

                                                                                                         AP
                           UNITED STATES COURT OF APPEALS
                              FOR THE ELEVENTH CIRCUIT
                                                                                         Feb 6, 2020
                              ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                            56 Forsyth Street, N.W.
                                            Atlanta, Georgia 30303
                                                                                                                 MIAMI

  David J. Smith                                                                     For rules and forms visit
  Clerk of Court                                                                     www.ca11.uscourts.gov


                                         February 06, 2020

  Clerk - Southern District of Florida
  U.S. District Court
  400 N MIAMI AVE
  MIAMI, FL 33128-1810

  Appeal Number: 19-11402-HH
  Case Style: KK-PB Financial, LLC v. 160 Royal Palm, LLC
  District Court Docket No: 9:19-cv-80351-RLR
  Secondary Case Number: 18-19441-bkc-EPK

  A copy of this letter, and the judgment form if noted above, but not a copy of the court's
  decision, is also being forwarded to counsel and pro se parties. A copy of the court's decision
  was previously forwarded to counsel and pro se parties on the date it was issued.

  The enclosed copy of the judgment is hereby issued as mandate of the court. The court's opinion
  was previously provided on the date of issuance.

  Sincerely,

  DAVID J. SMITH, Clerk of Court

  Reply to: Lois Tunstall
  Phone #: (404) 335-6191

  Enclosure(s)
                                                                      MDT-1 Letter Issuing Mandate
              Case 18-19441-EPK
Case 9:19-cv-80351-RLR   Document Doc
                                  44 1538
                                      EnteredFiled 02/06/20
                                              on FLSD   DocketPage 2 of 6 Page 2 of 6
                                                               02/06/2020
                Case: 19-11402 Date Filed: 02/06/2020 Page: 1 of 1


                             UNITED STATES COURT OF APPEALS
                                   For the Eleventh Circuit
                                       ______________

                                            No. 19-11402
                                           ______________

                                        District Court Docket Nos.
                                 9:19-cv-80351-RLR; 18-19441-bck-EPK

  In re: 160 ROYAL PALM, LLC,

                                                     Debtor.

  __________________________________________________________________________________________

  KK-PB FINANCIAL, LLC,

                                                     Plaintiff - Appellant,

  versus

  160 ROYAL PALM, LLC,

                                               Defendant - Appellee.
                         __________________________________________

                         Appeal from the United States District Court for the
                                    Southern District of Florida
                         __________________________________________

                                            JUDGMENT

  It is hereby ordered, adjudged, and decreed that the opinion issued on this date in this appeal is
  entered as the judgment of this Court.

                                     Entered: November 25, 2019
                           For the Court: DAVID J. SMITH, Clerk of Court
                                           By: Jeff R. Patch




  ISSUED AS MANDATE 02/06/2020
              Case 18-19441-EPK
Case 9:19-cv-80351-RLR   Document Doc
                                  44 1538
                                      EnteredFiled 02/06/20
                                              on FLSD   DocketPage 3 of 6 Page 3 of 6
                                                               02/06/2020
                Case: 19-11402 Date Filed: 11/25/2019 Page: 1 of 3


                                                            [DO NOT PUBLISH]



                 IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                  No. 19-11402
                            ________________________

                        D.C. Docket No. 9:19-cv-80351-RLR



  In re: 160 ROYAL PALM, LLC,

                                                  Debtor.

  __________________________________________________________________

  KK-PB FINANCIAL, LLC,

                                                  Plaintiff - Appellant,

  versus

  160 ROYAL PALM, LLC,

                                                  Defendant - Appellee.

                            ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          ________________________

                                (November 25, 2019)
              Case 18-19441-EPK
Case 9:19-cv-80351-RLR   Document Doc
                                  44 1538
                                      EnteredFiled 02/06/20
                                              on FLSD   DocketPage 4 of 6 Page 4 of 6
                                                               02/06/2020
                Case: 19-11402 Date Filed: 11/25/2019 Page: 2 of 3


  Before ROSENBAUM, TJOFLAT, and HULL, Circuit Judges.

  PER CURIAM:

        This appeal concerns an ongoing bankruptcy proceeding in which Appellee-

  Debtor 160 Royal Palm, LLC (the “Debtor”) filed under Chapter 11 to reorganize

  its debt. The Debtor’s primary asset is a hotel property located in Palm Beach

  County, Florida (the “Property”). Initially, in order to satisfy its creditors, the Debtor

  sought to sell the Property at a public auction. The bankruptcy court approved this

  sale procedure. When various delays and other issues arose, including litigation with

  purported creditor Appellant KK-PB Financial, LLC (“KK-PB”), the Debtor sought

  for the bankruptcy court to instead approve a sale of the Property to third-party LR

  U.S. Hotels Holdings, LLC (“LR”). The bankruptcy court approved the revised sale

  procedure to LR.

        During a subsequent, lengthy evidentiary hearing at which the bankruptcy

  court considered final approval of the sale to LR, KK-PB proposed a last-minute

  offer to purchase the Property. The Debtor declined the offer for various stated

  reasons and advised the bankruptcy court that it wished to proceed with the sale of

  the Property to LR. After hearing from the Debtor, KK-PB, LR, and others, the

  bankruptcy court announced its detailed findings of fact and conclusions of law and

  subsequently memorialized his ruling in a written order. The bankruptcy judge

  concluded that there was sound business justification for the sale of the assets to LR,


                                              2
              Case 18-19441-EPK
Case 9:19-cv-80351-RLR   Document Doc
                                  44 1538
                                      EnteredFiled 02/06/20
                                              on FLSD   DocketPage 5 of 6 Page 5 of 6
                                                               02/06/2020
                Case: 19-11402 Date Filed: 11/25/2019 Page: 3 of 3


  the price was fair and reasonable, and LR and the Debtor proceeded in good faith

  with the contemplated sale. He further determined that the purchase price offered

  by LR and accepted by the Debtor constituted the “highest and best offer” received

  by the Debtor for the property. Finally, the bankruptcy judge found that the Debtor

  had provide “adequate and reasonable notice of the sale to all interested parties.”

  KK-PB appealed the bankruptcy court’s determination to the district court, and the

  district court affirmed the bankruptcy court’s approval of the sale to LR. KK-PB

  then filed its notice of appeal with this Court.

         We have carefully reviewed the record and considered the arguments made

  by the parties during the recent oral argument of this matter. First, we conclude that

  this appeal is not moot for the reasons the Court expressed during oral argument.

  We also find that KK-PB arguably has standing on appeal, so we will assume

  standing for purposes of this opinion. Finally, we find that the bankruptcy court did

  not abuse its discretion when it approved the sale to LR. We therefore affirm that

  decision as well as the district court’s decision to affirm the bankruptcy court’s

  orders.    We base our affirmance on the well-reasoned determinations of the

  bankruptcy court as set forth in its rulings.1

         AFFIRMED.



         1
           In addition, the Debtor’s Motion to Dismiss KK-PB’s appeal and KK-PB’s Motion for
  Leave to File Limited Sur-Reply in relation to the Motion to Dismiss are both DENIED as moot.
                                                3
              Case 18-19441-EPK
Case 9:19-cv-80351-RLR   Document Doc
                                  44 1538
                                      EnteredFiled 02/06/20
                                              on FLSD   DocketPage 6 of 6 Page 6 of 6
                                                               02/06/2020
                Case: 19-11402 Date Filed: 11/25/2019 Page: 1 of 1


                                             UNITED STATES COURT OF APPEALS
                                                FOR THE ELEVENTH CIRCUIT

                                               ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                                             56 Forsyth Street, N.W.
                                                             Atlanta, Georgia 30303


  David J. Smith                                                                                                        For rules and forms visit
  Clerk of Court                                                                                                        www.ca11.uscourts.gov

                                                          November 25, 2019

  MEMORANDUM TO COUNSEL OR PARTIES

  Appeal Number: 19-11402-X
  Case Style: KK-PB Financial, LLC v. 160 Royal Palm, LLC
  District Court Docket No: 9:19-cv-80351-RLR
  Secondary Case Number: 18-19441-bkc-EPK

  This Court requires all counsel to file documents electronically using the Electronic Case Files ("ECF") system, unless
  exempted for good cause. Enclosed is a copy of the court's decision filed today in this appeal. Judgment has this day been
  entered pursuant to FRAP 36. The court's mandate will issue at a later date in accordance with FRAP 41(b).

  The time for filing a petition for rehearing is governed by 11th Cir. R. 40-3, and the time for filing a petition for rehearing en
  banc is governed by 11th Cir. R. 35-2. Except as otherwise provided by FRAP 25(a) for inmate filings, a petition for rehearing
  or for rehearing en banc is timely only if received in the clerk's office within the time specified in the rules. Costs are governed
  by FRAP 39 and 11th Cir.R. 39-1. The timing, format, and content of a motion for attorney's fees and an objection thereto is
  governed by 11th Cir. R. 39-2 and 39-3.

  Please note that a petition for rehearing en banc must include in the Certificate of Interested Persons a complete list of all
  persons and entities listed on all certificates previously filed by any party in the appeal. See 11th Cir. R. 26.1-1. In addition, a
  copy of the opinion sought to be reheard must be included in any petition for rehearing or petition for rehearing en banc. See
  11th Cir. R. 35-5(k) and 40-1 .

  Counsel appointed under the Criminal Justice Act (CJA) must submit a voucher claiming compensation for time spent on the
  appeal no later than 60 days after either issuance of mandate or filing with the U.S. Supreme Court of a petition for writ of
  certiorari (whichever is later) via the eVoucher system. Please contact the CJA Team at (404) 335-6167 or
  cja_evoucher@ca11.uscourts.gov for questions regarding CJA vouchers or the eVoucher system.

  Pursuant to Fed.R.App.P. 39, costs taxed against appellant.

  Please use the most recent version of the Bill of Costs form available on the court's website at www.ca11.uscourts.gov.

  For questions concerning the issuance of the decision of this court, please call the number referenced in the signature block
  below. For all other questions, please call Stephanie Tisa at (305) 579-4432.

  Sincerely,

  DAVID J. SMITH, Clerk of Court

  Reply to: Jeff R. Patch
  Phone #: 404-335-6151

                                                                                              OPIN-1A Issuance of Opinion With Costs
